Rao, Chief Judge:
The question of the proper value for duty purposes of certain, steel twist drills imported from West Germany is presented by the above-enumerated appeal for a reappraisement.
By stipulation of the parties, the following facts have been agreed upon—
XT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto:
That the merchandise the subject of the above entitled appeal for reappraisement consists of steel twist drills imported from West Germany in October 1955, that the said merchandise and the issues herein are similar in all material respects to the merchandise and issues involved in United States v. J. J. Boll et al,, A.R.D. 179, appeal dismissed Abstract 68908, and that the record therein may be incorporated herein.
That at the time of exportation of the said merchandise neither such nor similar merchandise was freely offered for sale in West Germany for home consumption or for export to the United States, nor was such or similar exported merchandise freely offered for sale for domestic consumption in the United States.
That at the time of exportation of the said merchandise, the cost of production as defined in Section 402(f), Tariff Act of 1930, was the entered values plus 5 per centum.
Upon tbe record before tbe court and following tbe cited authority, I find and hold that cost of production, as that value is defined in section 402'a(f) of the Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is tbe proper basis of value for tbe steel twist drills in issue and that said value is tbe entered values, plus 5 per centum.
Judgment will be entered accordingly.